In view of our holding in Wong Kee Jun v. Seattle, ante p. 479, 255 P. 645, where we have adopted a rule different from that enunciated in Jorguson v. Seattle, 80 Wash. 126,141 P. 334, the departmental decision herein reported in (Hamm v.Seattle) 140 Wash. 427, 249 P. 778, is modified by striking therefrom the following language:
"The objection is sound. Kincaid v. Seattle, 74 Wash. 617,134 P. 504, 135 P. 820; Jorguson v. Seattle, 80 Wash. 126,141 P. 334.
"But we do not think reversal should necessarily follow. A statement of law inapplicable under the facts and pleadings, but which could in no wise prejudice or mislead the jury, cannot be considered reversible error."
In all other respects the opinion is affirmed.